             Case 18-30843 Document 48 Filed in TXSB on 11/14/19 Page 1 of 1


B 2100A (Form 2100A) (12/15)



                      UNITED STATES BANKRUPTCY COURT

                                                Southern District of Texas


 In re Debtor 1: Randy Wright,                                         Case No. 18-30843


                  TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

U.S. Bank National Association, not individually
but solely as Trustee for BlueWater Investment                  U.S. Bank National Association, not individually but
Trust 2017-1                                                    solely as Trustee for BlueWater Investment Trust 2018-
                                                                A
Name of Transferee                                              Name of Transferor


Name and Address where notices to transferee                    Court Claim # (if known): 5
should be sent:                                                 Amount of Claim: $33,972.00
                                                                Date Claim Filed: 05/09/2018
NewRez LLC dba Shellpoint Mortgage
Servicing
PO Box 10826
Greenville, SC 29603-0826
Phone: (800) 365-7107                                           Phone: 800-365-7107
Last Four Digits of Acct #: 5002                                Last Four Digits of Acct. #: 5002

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

I declare under penalty of perjury that the information provided in this notice is true and correct
to the best of my knowledge and belief.


 By:                            As Authorized Agent                          Date:
          Transferee/Transferee’s Agent




Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
